101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Michael D. O'NEILL, Plaintiff-Appellant,v.The City of AUBURN, Guy Cosentino, Mayor of the City ofAuburn, James E. Malone, City Manager for the City ofAuburn, James Hutchinson, Councilor of the City of Auburn,Ann Bunker, Councilor of the City of Auburn, Andrew V.Lalonde, as Corporation Counsel for the City of Auburn,Other unknown, Other unknown and unnamed participants in thecomplained acts, Defendants-Appellees.
No. 96-7007.
United States Court of Appeals, Second Circuit.
May 24, 1996.

Appearing for Appellant:  Michael D. O'Neill pro se, Auburn, N.Y.
Appearing for Appellees:  Nicholas J. D'Ambrosio, Jr., Bond, Schoeneck & King, Albany, N.Y.
Before:  KEARSE, WINTER and CALABRESI, Circuit Judges.


1
Appeal from the United States District Court for the Northern District of New York.


2
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


3
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated by Judge McCurn on the record on November 21, 1995.